Exhibit 10.1

AMENDMENT NO. 4 TO

EMPLOYMENT AGREEMENT

This Amendment No. 4 to Employment Agreement (this “Amendment”), is executed as
of March 22, 2011, by and among Sunstone Hotel Investors, Inc., a Maryland
corporation (“Sunstone”), Sunstone Hotel Partnership, LLC, a Delaware limited
liability company (the “Operating Partnership”), and Robert A. Alter (the
“Executive”).

WHEREAS, Sunstone, the Operating Partnership and the Executive are parties to an
Employment Agreement, effective as of the Effective Date (as defined in the
Employment Agreement), which has been modified and amended by that certain
Amendment to Employment Arrangements, dated as of March 19, 2007 (the “First
Amendment”), that certain Amendment No. 2 to Employment Agreement, dated as of
July 21, 2008 (the “Second Amendment”), that certain Amendment No. 3 to
Employment Agreement, dated as of December 31, 2008 (the “Third Amendment”) and
that certain Waiver Agreement, dated as of February 19, 2010 (the “Fourth
Amendment”) (the Employment Agreement, together with each of the First
Amendment, Second Amendment, Third Amendment and Fourth Amendment, are
hereinafter collectively referred to as, the “Employment Agreement”);

WHEREAS, as a result of the departure of Sunstone’s Chief Executive Officer on
December 17, 2010, the Executive’s role at the Company has substantially
increased; and

WHEREAS, Sunstone, the Operating Partnership and the Executive desire to amend
the Employment Agreement for the Executive’s continued and expanded service as
Executive Chairman of Sunstone and the Operating Partnership.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties agree as follows:

1.    Position and Duties.

(a)    The first two sentences of Section 2(a)(i) of the Employment Agreement
shall be deleted in their entirety and replaced with the following:

“During the Employment Period, the Executive shall serve as Executive Chairman
of Sunstone and the Operating Partnership and shall perform such employment
duties as are usual and customary for such positions and such other duties as
the Board of Directors of Sunstone (the “Board”) shall from time to time
reasonably assign to the Executive.”

(b)    The last three sentences of Section 2(a)(i) of the Employment Agreement
shall be deleted in their entirety.

(c)    The first sentence of Section 2(a)(ii) of the Employment Agreement shall
be deleted in its entirety and replaced with the following:

“During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote at
least 80% of his time, energy, skill and best efforts to the performance of his
duties hereunder in a manner that will faithfully and diligently further the
business and interests of the Company.”



--------------------------------------------------------------------------------

2.    Compensation.

(a)    Pursuant to the Fourth Amendment, the Executive voluntarily reduced his
base salary from $286,000 to $186,000 in respect of calendar year 2010.
Commencing January 1, 2011, the Executive’s base salary reverted back to
$286,000. By this Amendment, the Company has agreed to increase the Executive’s
base salary to $309,338 in light of his increased role at the Company,
representing an increase of approximately 8.2%. The first two sentences of
Section 2(b)(i) of the Employment Agreement shall be deleted in their entirety
and replaced with the following:

“Commencing February 21, 2011, the Executive shall receive a base salary (the
“Base Salary”) of Three Hundred Nine Thousand Three Hundred Thirty-Eight Dollars
($309,338) per annum.”

(b)    Section 2(b)(ii) of the Employment Agreement shall be deleted in its
entirety and replaced with the following:

“(ii)    Annual Bonus. Commencing with the Company’s fiscal year 2011 and for
each full or partial fiscal year thereafter during the Employment Period, in
addition to the Base Salary, the Executive shall be eligible to earn, for each
calendar year ending during the Employment Period, an annual cash performance
bonus (an “Annual Bonus”) under the Company’s bonus plan or plans applicable to
senior executives. The amount of any Annual Bonus and the performance goals
applicable to such Annual Bonus for the relevant year shall be determined in
accordance with the terms and conditions of said bonus plan as in effect from
time to time with the following award levels: (1) threshold equal to 125% of
Base Salary; (2) target equal to 225% of Base Salary (“Target Annual Bonus”);
(3) high equal to 250% of Base Salary; and (4) superior (maximum) equal to 300%
of Base Salary; provided, however, that no minimum bonus is guaranteed and any
bonus may equal zero in any given year. The Annual Bonus payable, if any, in
respect of any calendar year performance period shall be paid no later than the
March 15 immediately following such calendar year performance period. The terms
and conditions of any such bonus plan shall be determined by the Compensation
Committee in its sole discretion.”

(c)    The last two sentences of Section 2(b)(iv) of the Employment Agreement
shall be deleted in their entirety and replaced with the following:

“Commencing with the Company’s fiscal year 2011 and for each full or partial
fiscal year thereafter during the Employment Period, in addition to Base Salary,
the Executive shall be eligible to earn equity awards under the Company’s
long-term incentive plan, subject to vesting and other conditions determined by
the Compensation Committee, in its sole discretion. The form, amount and terms
of equity awards, if any, shall be determined by the Compensation Committee in
accordance with the terms and conditions of plans as in effect from time to time
with the following award levels: (1) threshold equal to 250% of Base Salary;
(2) target equal to 300% of Base Salary; (3) high equal to 375% of Base Salary;
and (4) superior (maximum) equal to 450% of Base Salary; provided, however, that

 

2



--------------------------------------------------------------------------------

no minimum equity award is guaranteed and any award may equal zero in any given
year. Any such grants shall be evidenced in the form equity award agreements
customarily utilized by the Company for its senior executives.”

3.    Termination Upon Change in Control.

The first sentence of Section 5 of the Employment Agreement shall be deleted in
its entirety and replaced with the following:

“If a Change in Control (as defined herein) occurs during the Employment Period,
and the Executive’s employment is terminated by the Company without Cause or by
the Executive for Good Reason, in each case within twelve (12) months after the
effective date of the Change in Control, then the Executive shall be entitled to
the payments and benefits provided in Section 4(a), subject to the terms and
conditions thereof; provided, however, that the Severance Amount shall be an
amount equal to three (3) times the sum of (x) Base Salary in effect on the Date
of Termination plus, (y) the greater of (xx) the Target Annual Bonus in effect
on the Date of Termination and (yy) the actual Annual Bonus paid to the
Executive in respect of the last full calendar year immediately preceding the
Date of Termination.”

4.    Certain Additional Payments by the Company.

Section 8 of the Employment Agreement shall be deleted in its entirety.

5.    Effect on Employment Agreement. The terms of the Employment Agreement not
modified by this Amendment will remain in force and are not affected by this
Amendment.

6.    Miscellaneous. This Amendment will be governed and construed in accordance
with the laws of the State of California, without reference to principles of
conflict of laws. Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed to them in the Employment Agreement.

[Signatures appear on next page.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

EXECUTIVE:    

SUNSTONE HOTEL INVESTORS, INC.,

a Maryland corporation

/s/ Robert A. Alter     By:   /s/ Kenneth E. Cruse Robert A. Alter       Name:
Kenneth E. Cruse       Its: President

 

   

SUNSTONE HOTEL PARTNERSHIP, LLC,

a Delaware limited liability company

    By:   Sunstone Hotel Investors, Inc.       Its: Managing Member

 

        By:   /s/ Kenneth E. Cruse           Name: Kenneth E. Cruse          
Its: President

 

 

4